Citation Nr: 1418832	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-10 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder; to include bipolar disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to November 1981.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The RO in St. Paul, Minnesota, certified this case to the Board on appeal.  

The Board notes that the Veteran's claim for service connection for an acquired psychiatric disorder was previously considered and denied in October 2001 and April 2005 rating decisions.  As such, the RO has adjudicated the issue as whether new and material evidence has been submitted to reopen the claim.  However, applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (defining new and material evidence).  38 C.F.R. § 3.156(c)(1).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  

After the October 2001 and April 2005 rating decisions, the RO received service personnel records in June 2009 and in-patient hospitalization records from Fort Leonard Wood in October 2010.  These personnel records reflect Article 15s for erratic behavior, and the hospitalization records show suicidal ideation and out-of-control thoughts, which are pertinent to his claim for service connection of a psychiatric disorder.  Therefore, 38 C.F.R. § 3.156(c) applies, the October 2001 rating decision is not final, and the claim will be reconsidered on the merits.  

A review of the Veteran's Virtual VA claims file reveals records from the Minneapolis VA Medical Center for treatment from August 2011 to July 2012, and  the RO considered these records in the July 2012 supplemental statement of the case (SSOC).  A review of the Veterans Benefits Management System does not reveal any additional documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in December 2009 in connection with his claim.  However, as noted above, the RO later obtained July 1978 in-patient hospitalization records from Fort Leonard Wood, which documented in-service mental health treatment records showing suicidal ideation, feelings of worthlessness, out-of-control thoughts, speaking in the second person, and mental unsoundness upon admission.  Previously, the Veteran's July 1978 in-service treatment records merely showed intoxication; however, these additional clinical records show symptoms potentially attributable to a mental health disorder, three days of in-patient treatment, and a discharge diagnosis of situational maladjustment.  

Additionally, during the pendency of the appeal, the RO obtained the Veteran's Social Security Administration (SSA) records, which revealed a diagnosis of major depression in September 2011 and a secondary diagnosis of affective/mood disorders in the March 2012 decision.  However, the December 2009 VA examiner also did not have the opportunity to review these records.  

Therefore, the Board finds that the Veteran should be afforded an additional examination in light of these relevant records that have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request any outstanding records from the Minneapolis VA Medical Center for treatment since July 2012.  

2.  After completing the foregoing development, the RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of any and all current psychiatric disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and assertions.  The Veteran asserted in his April 2011 substantive appeal that his service personnel records include Article 15 disciplinary actions and documentation showing erratic behavior.  The VA examiner should review the service personnel records in commenting upon this assertion.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include his symptomatology and behavioral problems therein.  

In rendering this opinion, the examiner should note the July 1978 in-patient hospitalization showing mental unsoundness upon admission and a discharge diagnosis of situational maladjustment.  The examiner should also note the other psychiatric diagnoses of record, including major depression, affective/mood disorders, panic disorder, and agoraphobia.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


